UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against -
ORDER
DAVID CARDONA-CARDONA, JEAN-
CLAUDE OKONGO LANDIJLI, JIBRIL 18 Cr. 601 (PGG)
ADAMU, ARGEMIRO ZAPATA- —
CASTRO, SHERVINGTON LOVELL, and
STEVEN ANTONIUS,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Pursuant to the Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20
Misc. 154 (S.D.N.Y. Mar. 13, 2020), the status conference scheduled for March 20, 2020 is
adjourned sine die and time is excluded through April 27, 2020.
Dated: New York, New York

March | (,, 2020
SO ORDERED.

Paul G. Gardephe
United States District Judge

 
